Valente, J.
This court is unable to hold that the determination of the temporary city housing rent commission, that the consent of petitioner’s co-owner is necessary before a certificate of eviction will be issued, is unreasonable, arbitrary or capricious. If the owner of a one-half interest is entitled as a matter of right to obtain a certificate of eviction on the ground that he wishes to obtain possession of an apartment for his own personal occupancy, the rule would have to be the same in a case where the petitioner holds only a one-third interest or a one-sixth interest or an even smaller interest.
Since the only point made on the present application is that the cancellation of the certificate of eviction was arbitrary and unreasonable, this motion to review the determination of the commission is denied. Whether the cancellation of the certificate can have any legal effect upon the final order theretofore obtained in the Municipal Court is a question to be determined in that court and is neither presented here for determination nor even mentioned.
Motion denied.